Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:

Claims 1-14 (Invention I) are drawn to a method of capacitive sensing, comprising: charging a first capacitive sensor with a first voltage and a second capacitive sensor with a second voltage, the first voltage is different than the second voltage; after the charging, removing the first voltage from the first capacitive sensor and the second voltage from the second capacitive sensor and then equalizing a charge on the first capacitive sensor and the second capacitive sensor; after the equalizing, providing a digital indication of a sensed voltage level of the first capacitive sensor with an analog to digital converter.
Claims 15-21 (Invention II) are drawn to a circuit comprising: a plurality of external terminals; a plurality of switch circuits; at least one analog to digital converter; control circuitry for configuring the circuit to perform a capacitive sensing routine for sensing capacitive sensors coupled to the plurality of external terminals, the control circuitry configured to, during a precharge phase, control a first switch circuit of the plurality of switch circuits to charge a first external terminal of the plurality of external terminals to a first voltage and control a second switch circuit of the plurality of switch circuits to charge a second external terminal of the plurality of external terminals to a second voltage, the first voltage is different from the second voltage, after the charging, to control the first switch circuit to remove the first voltage from the first external terminal and control the second switch circuit to remove the second voltage from the second external terminal so that a capacitive sensor coupled to the first external terminal can equalize charge with a capacitive sensor coupled to the second external terminal, and after the equalization, to control to provide a digital indication of a sensed voltage level of the first external terminal by an analog to digital converter of the at least one analog to digital converter.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as combination and subcombination. Inventions in
this relationship are distinct if it can be shown that (1) the combination (Invention I) as
claimed does not require the particulars of the subcombination (Invention II) as claimed
for patentability, and (2) that the subcombination has utility by itself or in other
combinations (MPEP § 806.05(c)).
In the instant case, the combination as claimed does not require the particulars of
the subcombination as claimed because the limitations of Claims 1-14 (Combination,
Invention I) does not require features/limitations of Claims 15-21 (Subcombination,
Invention II), such as a plurality of external terminals; a plurality of switch circuits; at least one analog to digital converter; control circuitry for configuring the circuit to perform a capacitive sensing routine for sensing capacitive sensors coupled to the plurality of external terminals, the control circuitry configured to, during a precharge phase, control a first switch circuit of the plurality of switch circuits to charge a first external terminal of the plurality of external terminals to a first voltage and control a second switch circuit of the plurality of switch circuits to charge a second external terminal of the plurality of external terminals to a second voltage.
The examiner has required restriction between combination and subcombination
inventions. Where applicant elects a subcombination, and claims thereto are
subsequently found allowable, any claim(s) depending from or otherwise requiring all
the limitations of the allowable subcombination will be examined for patentability in
accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if
any claim presented in a continuation or divisional application is anticipated by, or
includes all the limitations of, a claim that is allowable in the present application, such
claim may be subject to provisional statutory and/or nonstatutory double patenting
rejections over the claims of the instant application.
Restriction for examination purposes as indicated is proper because all these
inventions listed in this action are independent or distinct for the reasons given above
and there would be a serious search and/or examination burden if restriction were not
required because at least the following reason(s) apply:
a) the inventions have acquired a separate status in the art in view of their different
classification;
b) the inventions have acquired a separate status in the art due to their recognized
divergent subject matter;
c) the inventions require a different field of search (for example, searching different
classes/subclasses or electronic resources, or employing different search queries);
d) the prior art applicable to one invention would not likely be applicable to another
invention:
e) the inventions are likely to raise non-prior art issues under 35 U.S.C. 101 and/or
35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must
include (i) an election of an invention to be examined even though the requirement
may be traversed (37 CFR 1 .143) and (ii) identification of the claims encompassing
the elected invention.
The election of an invention may be made with or without traverse. To reserve a
right to petition, the election must be made with traverse. If the reply does not distinctly
and specifically point out supposed errors in the restriction requirement, the election
shall be treated as an election without traverse. Traversal must be presented at the time
of election in order to be considered timely. Failure to timely traverse the requirement
will result in the loss of right to petition under 37 CFR 1.144. If claims are added after
the election, applicant must indicate which of these claims are readable upon the
elected invention.
Should applicant traverse on the ground that the inventions are not patentably
distinct, applicant should submit evidence or identify such evidence now of record
showing the inventions to be obvious variants or clearly admit on the record that this is
the case. In either instance, if the examiner finds one of the inventions unpatentable
over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C.
103(a) of the other invention.
/SHARAH ZAAB/Examiner, Art Unit 2863   

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863